Title: From Benjamin Franklin to Jacques Barbeu-Dubourg and Thomas-François Dalibard, [on or before 25 May 1773]
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques,Dalibard, Thomas-François


Mes Chers Amis,
[On or before May 25, 1773]
Ma réponse à vos questions sur l’attendrissement des viandes par l’électricité ne peut être fondée que sur des conjectures; car je n’ai pas des expériences suffisantes pour garantir les faits. Tout ce que je puis donc dire pour le présent, c’est que je suppose qu’on peut employer l’électricité pour produire cet effet, en vous donnant ce qui suit comme des observations ou des raisons qui me le font présumer.
On a observé que le tonnerre, en raréfiant et réduisant en vapeurs l’humidité contenue dans un bois solide, un chêne, par exemple, a séparé par force ses fibres, et les a brisées en filandres: qu’en pénétrant intimement les plus durs métaux comme le fer, il en a séparé les parties en un instant de façon à faire d’un solide, un liquide. Il n’est donc pas hors de vraisemblance que la même matiere subtile, en traversant des corps animaux avec rapidité, ait une force suffisante pour produire dans leur substance un effet àpeu-près semblable.
La chair des animaux récemment tués à la maniere ordinaire est ferme, dure, et peu en état d’être mangée, parce que leurs parties adhérent fortement les unes aux autres. Au bout de quelques tems leur union est affoiblie, et en avançant vers la putréfaction qui tend à une séparation totale, la viande est dans un état que nous appellons tendre, ou au point le plus convenable pour être apprêtée en aliment pour notre usage.
On a souvent remarqué que les animaux tués par le tonnerre se putréfient tout d’un coup. Ce ne peut pas être toujours le cas, parce qu’une quantité de tonnerre suffisante pour tuer peut bien n’être pas assez considérable pour déchirer et diviser les fibres, et les parcelles des chairs, et leur procurer ce tendre qui est le préalable de la putréfaction. De-là vient qu’entre les animaux tués ainsi, les uns peuvent se garder plus long-tems que d’autres. Mais la putréfaction a été quelquefois d’une promptitude surprenante. Un homme de considération m’a assuré qu’il avoit une parfaite connoissance d’un exemple remarquable en ce genre. Tous les moutons d’un troupeau rassemblés en foule sous un arbre en Ecosse, ayant été tués par un grand coup de tonnerre, le soir un peu tard, le propriétaire voulant en sauver quelque chose, envoya le lendemain matin des gens pour les écorcher; mais la pourriture étoit si grande et l’infection si abominable que les gens n’eurent pas le courage d’exécuter cet ordre, desorte que les corps furent enterrés avec leurs peaux. … Il y a lieu de présumer qu’entre leur mort et le terme de cette putréfaction, il y eut un tems où leur chair auroit pu ne se trouver que tendre, et tendre au degré le plus propre pour être servie sur table. Ajoutez à cela, que quelques personnes qui ont mangé des volailles tuées par notre drôle de petit tonnerre, (l’électricité,) et accommodées sur le champ, ont certifié qu’elles en avoient trouvé la chair singulierement tendre.
Le peu d’utilité de cette pratique a peut-être fait qu’on ne s’est pas beaucoup occupé de la suivre plus loin. Car quoiqu’il arrive quelques fois qu’une compagnie survenant tout-à-coup dans une maison de campagne où l’on ne s’y attendoit pas, ou une quantité extraordinaire de voyageurs dans une auberge, mette dans la nécessité de tuer des animaux, pour les apprêter tout de suite; cependant comme les voyageurs ont ordinairement bon appétit, on n’a pas fait grande attention à l’inconvénient des viandes dures. Néanmoins comme cette espece de mort est la plus subite et conséquemment la plus douce de toutes, si c’étoit un motif pour la faire préférer par les personnes compatissantes pour les animaux qui doivent être immolés à leur service, voici comment on pourroit s’y prendre.
Ayant préparé une batterie de six grandes jarres de verre (contenant chacune vingt à vingt-quatre pintes) comme pour l’expérience de Leyde, et établi une communication de l’intérieur de chacune au premier conducteur, comme à l’ordinaire; et les ayant chargées en plein (ce qui peut être exécuté en peu de minutes avec une bonne machine, et vérifié au moyen d’un électrometre) il faut prendre une chaîn communiquante avec leur extérieur, et en entourer les cuisses de la volaille; après quoi l’opérateur la tenant par les ailes renversées et rejointes ensemble sur le dos, doit l’élever autant qu’il faut pour que la tête reçoive le choc du premier conducteur. Elle meurt dans l’instant. Qu’on lui coupe alors la tête, pour la faire bien saigner; cela fait, on peut la plumer et la faire cuire aussitôt. On suppose cette quantité d’électricité suffisante pour un dindon de dix livres pesant, et peut-être pour un agneau. L’expérience seul peut nous instruire des proportions requises pour des animaux de différentes tailles, et de différens âges. Il en faut peut-être autant pour attendrir un petit oiseau, s’il est fort vieux, que pour un gros qui seroit plus jeune. Il est facile de donner des quantités d’électricité aussi différentes qu’on le desire, en y employant plus ou moins de jarres.
Mais comme six jarres déchargées à la fois sont capables de donner un terrible coup, celui qui fait l’opération, doit être trèscirconspect, crainte qu’il ne lui arrive, par accident, ou par inadvertance, de mortifier sa propre chair au lieu de celle de sa poularde. Je suis, &c. 
B. Franklin
